Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 12-16, and 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeVries (US 9084066) in view of Baechler (US 2010/0303269).

Regarding claim 1, DeVries teaches An electronic apparatus for configuring a hearing device (DeVries figure 1 and Col 14 lines 25-26, “hearing aid”), comprising: a memory (DeVries figure 1 and Col 14 lines 44-50, “external memory 14”); a processing unit coupled to the memory (DeVries figure 1, DSP 6 and CPU 7), the processing unit configured to obtain a model comprising a parameterized objective function (DeVries figure 3, step 4, and Col 10 lines 28-35, equation 12. Col 6 lines 54-58, “the optimal algorithm parameters θ*"), and to obtain operating data comprising input data and output data associated with the hearing device (DeVries Col 5 lines 13-24, “recipe for processing an input signal x(t) into an output signal y(t)”); wherein the processing unit of the electronic device is also configured to obtain evaluation data indicative of an evaluation of the output data associated with the hearing device (DeVries figure 3, step 2 and Col 5 lines 25-35, “appreciation of the received sound, this “sound quality” metric may be modelled by a user satisfaction or utility function”); wherein the processing unit of the electronic device is further configured to determine one or more updated operating parameters (DeVries figure 3, step 11 and Col 6 lines 26-40, “maximize expected user satisfaction, and thus the optimal algorithm parameter value θ* are obtained by eliminating…with respect to θ.” See figure 3, step 11) based on the model, the operating data, and the evaluation data (DeVries figure 3); and wherein the electronic apparatus further comprises a communication interface configured to provide the updated operating parameters to the hearing device to configure the hearing device (DeVries figure 2), however does not explicitly teach a communication interface configured to provide the updated operating parameters to the hearing device to configure the hearing device.

communication interface configured to provide the updated operating parameters to the hearing device to configure the hearing device (Baechler figure 3 step 160).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Baechler to improve the known device of DeVries to achieve the predictable result of frequent updating of the device parameters with a short period of time (Baechler ¶0014).

Regarding claim 2, DeVries in view of Baechler teaches wherein the electronic apparatus is configured to perform a situated design of a hearing algorithm for the hearing device (DeVries figure 3).

Regarding claim 3, DeVries teaches A method performed by an electronic apparatus to carry out a situated design process to configure a hearing device (DeVries figure 1 and Col 14 lines 25-26, “hearing aid”), the method comprising: obtaining a model comprising a parameterized objective function (DeVries figure 3, step 4, and Col 10 lines 28-35, equation 12. Col 6 lines 54-58, “the optimal algorithm parameters θ*"); electronically obtaining operating data comprising input data and output data associated with the hearing device (DeVries Col 5 lines 13-24, “recipe for processing an input signal x(t) into an output signal y(t)”); electronically obtaining evaluation data indicative of an evaluation of the output data associated with the hearing device (DeVries figure 3, step 2 and Col 5 lines 25-35, “appreciation of the received sound, this “sound quality” metric may be modelled by a user satisfaction or utility function”); determining, by a processing unit that is configured to perform signal processing (DeVries figure 1, DSP 6 and CPU 7), one or more updated operating parameters (DeVries figure 3, step 11 and Col 6 lines 26-40, “maximize expected user satisfaction, and thus the optimal algorithm parameter value θ* are obtained by eliminating…with respect to θ.” See figure 3, step 11) based on the model, the operating data, and the evaluation data (DeVries figure 3); and providing the updated operating parameters to the hearing device to thereby configure the hearing device (DeVries figure 2), however does not explicitly teach providing the updated operating parameters to the hearing device to thereby configure the hearing device.

Baechler teaches providing the updated operating parameters to the hearing device to thereby configure the hearing device (Baechler figure 3 step 160).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Baechler to improve the known device of DeVries to achieve the predictable result of frequent updating of the device parameters with a short period of time (Baechler ¶0014).



Regarding claim 5, DeVries in view of Baechler teaches wherein the act of providing one or more operating parameters to the hearing device comprises providing a hearing algorithm identifier to the hearing device (DeVries Col 9 lines 30-35, library of hearing aid algorithm. It is obvious a library of algorithm would require identifier to determine which algorithm needs to be selected).

Regarding claim 6, DeVries in view of in view of Baechler teaches wherein the act of providing one or more operating parameters to the hearing device comprises providing one or more hearing device parameters to the hearing device (DeVries figures 2-3).

Regarding claim 7, DeVries in view of Baechler teaches wherein the model comprises a generative probabilistic model (DeVries Col 4 lines 1-10, Bayesian modelling relies on Bayes’ rule of statistical inference, See also DeVries figure 3).

Regarding claim 8, DeVries in view of Baechler teaches wherein the generative probabilistic model is a generative probabilistic model m (DeVries figure 3, step 4 and 8) given by



Regarding claim 9, DeVries in view of Baechler teaches wherein the model is a hierarchical Bayesian dynamical system (DeVries figure 3, with BRI, the model varies with different parameters and therefore is dynamical and hierarchical).

Regarding claim 10, DeVries in view of Baechler teaches wherein the situated design process is for designing a hearing algorithm for the hearing device, the hearing algorithm being a dynamical system given by

s.sub.t+1=ƒ(s.sub.t, x.sub.t, θ)

y.sub.t=g(s.sub.t) where t is a time index; x.sub.t is input data, s.sub.t is a state vector, y.sub.t is output data which is a function g(.Math.) of s.sub.t, ƒ(.Math.) denotes a hearing algorithm, and θ represents hearing device parameter(s) (DeVries claim 19).

Regarding claim 12, DeVries in view of Baechler teaches wherein the act of determining one or more updated operating parameters comprises implementing 

Regarding claim 13, DeVries in view of Baechler teaches wherein the message passing is implemented on a factor graph (DeVries figure 2 is a considered a Forney-style factor graph).

Regarding claim 14, DeVries in view of Baechler teaches wherein the factor graph is based on the model (DeVries figure 2 is a considered a Forney-style factor graph).

Regarding claim 15, DeVries in view of Baechler teaches wherein the factor graph is a realization of the model (DeVries figure 2 is a considered a Forney-style factor graph).

Regarding claim 16, DeVries in view of Baechler teaches wherein the factor graph is a Forney-style Factor graph realization of the model (DeVries figure 2 is a considered a Forney-style factor graph).

Regarding claim 19, DeVries in view of Baechler teaches wherein the model comprises a first model and a second model, wherein the first model is a generative probabilistic model for the input data and the output data, wherein the second model is a generative probabilistic model for the evaluation data, and wherein the first model is 

Regarding claim 20, DeVries in view of Baechler teaches An electronic apparatus configured to perform the method of claim 3 (DeVries figure 1).

Regarding claim 21, DeVries in view of Baechler teaches wherein the electronic apparatus comprises an accessory device (DeVries figure 1, hearing aid 1).

Regarding claim 22, DeVries in view of Baechler teaches A hearing system comprising a hearing device and the electronic apparatus of claim 20 (DeVries figure 1, hearing aid 1 and DSP 6).

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the closest prior art either alone or in combination, fail to anticipate or render obvious, the claimed limitation of “wherein the act of determining one or more updated operating parameters comprises solving a probabilistic inference problem given by p(ƒ, θ|d.sub.<t={(x, y, r).sub.<t}, r.sub.>t>0, m), where f denotes a hearing algorithm, θ represents hearing device parameter(s), d.sub.<t={(x, y, r).sub.<t} is a first constraint associated with past observation(s), and r.sub.>t>0 is a second constraint associated with future evaluation data” in combination with all other limitations in the claim(s) as defined by the applicant.
 
Claims 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the closest prior art either alone or in combination, fail to anticipate or render obvious, the claimed limitation of “wherein the act of determining one or more updated operating parameters based on the model, the operating data, and the evaluation data comprises minimizing an alpha-divergence function” in combination with all other limitations in the claim(s) as defined by the applicant.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORMAN YU whose telephone number is (571)270-7436.  The examiner can normally be reached on Mon - Fri 11am-7pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any response to this action should be mailed to:
                        Commissioner of Patents and Trademarks
                        P.O. Box 1450
                        Alexandria, Va.  22313-1450
        Or faxed to:
                    (571) 273-8300, for formal communications intended for entry and for 
                     informal or draft communications, please label “PROPOSED” or “DRAFT”.
                                Hand-delivered responses should be brought to: 

                         Customer Service Window 
                         Randolph Building 
                         401 Dulany Street 
                         Arlington, VA 22314

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NORMAN YU/Primary Examiner, Art Unit 2652